Title: To Alexander Hamilton from James McHenry, 9 August 1799
From: McHenry, James
To: Hamilton, Alexander


          
            Sir,
            War department August 9. 1799
          
          I have received a letter from Doctor Samuel Osborne enclosing his Commission as Surgeons Mate in the Army of the United States.
          You will be pleased to inform Doctor Osborne if no circumstances exist to render it improper that his resignation is accepted and that his pay and emoluments ceased on the 9th. instant—
          I am Sir with great Respect Your obedient servant.
          
            James McHenry
          
          Major General Hamilton
        